By the testator's will, the subject of the bequest — "the new brick block" — is given to the Enfield town school district *Page 604 
The property given is placed in the hands of three trustees, "who shall have the management of said property for the benefit of said district." The trustees ask the advice of the court whether the income of the property in their hands applicable for school purposes is payable for the benefit of the Enfield town school district as now constituted, another district of the town having been incorporated with the town district since the testator's death, and whether there is any distinction as to the application of that portion acquired before and that since the union of the two: districts.
The trust imposed upon the trustees relates only to the management of the property. The identity of the town school district was not lost by incorporation in it of additional territory. As no trust was imposed upon the trustees as to the expenditure of the. income available for school purposes for the benefit of the district, their trust will be discharged by payment to the legatee named — the Enfield town school district — of the sums realized from their management of the property which are available for school purposes.
Case discharged.